Case: 20-10536      Document: 00515679678         Page: 1    Date Filed: 12/18/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-10536                       December 18, 2020
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   James L. Rudzavice,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:07-CR-138-1
                            USDC No. 4:20-CV-505


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          James Rudzavice was convicted of child pornography offenses and
   sentenced to 360 months in prison. United States v. Rudzavice, 586 F.3d 310,
   312-13 (5th Cir. 2009). He appeals from the district court’s denial of a motion



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10536        Document: 00515679678        Page: 2   Date Filed: 12/18/2020




                                    No. 20-10536


   for compassionate release under 18 U.S.C. § 3582(c)(1)(A), in which he
   argued that the threat of COVID-19 in prison constituted extraordinary and
   compelling reasons for release. He asserts on appeal that he has already
   contracted COVID-19 once and fears reinfection. He also asserts that the
   district court was biased, and he seeks a remand for reconsideration by a
   different judge.
          We need not decide whether the risk of reinfection constitutes an
   extraordinary and compelling reason for compassionate release because the
   district court did not abuse its discretion by concluding that Rudzavice
   remained a danger to the safety of others and that his immediate release after
   serving less than half of his sentence would not be in the interest of justice
   and would minimize the seriousness of his crimes. See United States v.
   Chambliss, 948 F.3d 691, 692-93 (5th Cir. 2020).
          The judgment is AFFIRMED. Rudzavice’s motion for appointment
   of counsel and all of his other requests for relief are DENIED.




                                         2